Citation Nr: 1449464	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the Veteran testified at a Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record. 

In October 2011 and September 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and readjudication. 

In a January 2013 rating decision, the AMC assigned a 30 percent rating for bilateral flat feet, effective September 12, 2008 (the date of the increased rating claim).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved that claim.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board denied the claim on appeal in a March 2013 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (Joint Motion) in July 2013, which was granted by Order of the Court in July 2013, and accordingly, the appeal was remanded to the Board for further consideration.

The Board again denied the claim on appeal in a February 2014 decision.  The Veteran appealed this decision to the Court.  The parties filed a Joint Motion in September 2014, which was granted by Order of the Court in September 2014, and accordingly, the appeal was remanded to the Board for further consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS), a paperless claims processing system.  It has also been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development on the matter of entitlement to an evaluation in excess of 30 percent for bilateral flat feet is warranted.

In a November 2011 Foot Miscellaneous (other than Flatfoot/Pes Planus)
Disability Benefits Questionnaire (DBQ) report, the examiner indicated that the Veteran had bilateral pes planus.  There were no findings of Morton's neuroma, hammer toes, metatarsalgia, hallux valgus, hallux rigidus, claw foot, weak foot, malunion or nonunion of the tarsal or metatarsal bones, use of assistive devices, functional impairment equal to amputation with prosthesis, or other foot injuries.  

In the September 2012 VA Flatfoot/Pes Planus DBQ report, the examiner was instructed to provide diagnoses that pertained to flatfoot.  Thereafter, the examiner listed diagnoses of bilateral pes planus, bilateral minimal degenerative changes of the feet, left foot calcaneal spur, and bilateral hallux valgus.  The DBQ form further instructed that if the Veteran had additional foot conditions other than flatfoot, the examiner was to complete a Foot Miscellaneous DBQ.  No additional DBQ was completed by the September 2012 VA examiner.  

The Board denied the claim on appeal in a February 2014 decision.  The Board acknowledged that the Veteran had been diagnosed with other foot disorders, to include bilateral mild hallux valgus, bilateral minimal degenerative changes of the feet, and left foot calcaneal spur.  However, the Board found that evidence of record did not in any way reflect that other diagnosed foot disorders were etiologically related to his service-connected bilateral flat foot disability or to service.

In the September 2014 Joint Motion, the parties indicated that the Board had failed to provide an adequate statement of reasons or bases, as it did not properly consider the September 2012 VA examiner's findings that hallux valgus, degenerative joint disease, and left foot spur, all "pertained" to the Veteran's service-connected flat feet.  The parties agreed that a remand was necessary for the Board to discuss the September 2012 VA examiner's findings regarding bilateral mild hallux valgus, bilateral minimal degenerative changes of the feet, and left foot calcaneal spur, and to discuss whether the additionally diagnosed foot disorders were related to Veteran's service-connected flat feet, or to service.  Additionally, the Board was instructed to consider whether separate ratings were warranted for any of the additional foot diagnoses.

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Other that the universal language contained in every VA Flatfoot/Pes Planus DBQ report, the September 2012 VA examiner provided no comment as to the relationship between the additionally diagnosed foot disorders and the service-connected bilateral flat feet or whether it is medically possible to separate the symptoms attributable to and effects associated with service-connected and nonservice-connected foot impairment.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability). 

Pursuant to the September 2014 Joint Motion and in light of the cumulative record discussed above, to include the inadequacy of the September 2012 VA examiner's findings, the AOJ should arrange for a VA medical examination and opinion to clarify the severity of the Veteran's service-connected bilateral flat foot disability residuals as well as to determine whether the additionally diagnosed foot disorders are related to Veteran's service-connected flat feet, or to service.

In addition, the record reflects that the Veteran has received VA medical treatment for his service-connected bilateral flat feet from the VA Medical Center (VAMC) in West Palm Beach, Florida; however, as the record only contains treatment records from that provider dated up to September 2012, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically of record.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the record all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA clinical records pertaining to the Veteran's service-connected bilateral flat feet from the West Palm Beach VAMC for the period from September 2012 to the present.

All attempts to procure the above records should be documented in the record.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the record.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).  

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the record, the Veteran is to be scheduled for VA feet examinations (specifically a Flatfoot/Pes Planus DBQ and a Foot Miscellaneous DBQ) to determine the severity of his service-connected bilateral flat feet as well as whether any other diagnosed food disorders are related to Veteran's service-connected flat feet, or to service.  All indicated tests and studies are to be performed.  Prior to the examination, the record must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an accurate and fully descriptive assessment of the Veteran's bilateral flat feet, including specific discussion on whether objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and/or characteristic callosities are shown.  

For each identified foot impairment other than bilateral flat feet, the examiner should indicate whether the condition is a manifestation of, or medically related, to the service-connected bilateral flat feet or is otherwise causally related to the Veteran's active service.  For any disorder found to be related to Veteran's service-connected bilateral flat feet, or to service, the examiner should provide an accurate and fully descriptive assessment of that disorder.

For any disorder found NOT to be related to Veteran's service-connected flat feet, or to service, the examiner should indicate whether it is medically possible to distinguish the symptoms attributable to his service-connected bilateral flat feet and any other medically unrelated or nonservice-connected foot disability.

The examiner should acknowledge and discuss the findings in the October 2008, November 2011, and September 2012 VA examination reports.  The examiner must include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the record.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Thereafter, the AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examinations to ensure that each is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the January 2013 supplemental statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

